          Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 1 of 24


                                                          L'SDC SDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                             DOCUMENT
-----------------------------------x                      ELECTRONICALLY FILED
WINKLEVOSS CAPITAL FUND,         LLC,                     DOC#:~~~-t--+r-+---~
                                                      1
                                                          DATE FILED:
     Plaintiff,
                                                           18-cv-8250(JSR)
             -v-
                                                          MEMORANDUM
CHARLES SHREM

     Defendant.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

     The Court previously issued a bottom-line order denying

defendant's motions to dismiss and to strike. Dkt. 78. The

reasons for these decisions are set forth below.

Background

     Familiarity with all prior proceedings is here assumed. The

pertinent factual allegations, drawn from the complaint, are as

follows:

     The principals of Winklevaus Capital Fund, LLC ("WCF"),

Cameron and Tyler Winklevaus            (collectively, "the Winklevaus

brothers"), met Charles Shrem in 2012, shortly after Shrem had

launched Bitinstant, an online platform for buying and selling

Bitcoin, a virtual currency. Compl., Dkt. 20,               ~~   8, 11, 12. At

that point, WCF had begun investigating investing in virtual

currency, and Shrem offered to help WCF purchase Bitcoin, which

was at that time difficult to purchase in the amount that WCF

wanted.    Id.   ~~   8,   13-15. Shrem told WCF that he could accomplish

                                          1
        Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 2 of 24



their desired purchases by buying at several different venues

and spreading the purchases so as not to move the market.               Id.   ~


15. He offered to purchase Bitcoin for WCF "at the best price"

without charging any fees for his services because his goal was

to court an investment from WCF in Bitinstant and use WCF's

interest in Bitcoin to raise its public profile. Id.          ~   16.

       In reliance on Shrem's representations, WCF sent Shrem a

total of $750,000 between September 2012 and February 2013. Id.

~   20. Shrem had promised WCF an overall report once the Bitcoin

were purchased, but did not share any accounting figures until

January 31, 3013, and then only included half of the Bitcoin he

had sent WCF in the summary. Id.       ~~   22-24. WCF received

39,876.34 Bitcoin in exchange, at an average cost basis of

$18.81 per Bitcoin, but suspected that the accounting for these

purchases was inadequate and ceased working with Shrem to

purchase Bitcoin. Id.      ~   21. At WCF's request, Shrem provided

additional details and updates, but never provided a full

accounting.   Id.   ~~   27-31. A friend of the Winklevoss brothers,

who they had introduced to Shrem, also reported that he had

noticed a shortfall when Shrem purchased Bitcoin for him. Id.                 ~


37.

       WCF hired an accountant in February 2013 to perform an

audit, and the auditor found that Shrem could not account for

$61,000 sent to him, which was the equivalent of about 5,000

                                       2
       Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 3 of 24



Bitcoin at the time based on the average price of $12.15 per

Bitcoin. Id.~~ 32-36. Shrem disputed this, but never provided

additional information. Id. ~~ 38-39. Another company hired by

WCF identified that Shrem's Bitcoin address received 5,000

Bitcoin on December 31, 2012, almost exactly the amount of the

shortfall identified by WCF's accountant. Id.              ~~   41-44.1

Analysis

     Shrem moves to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b) (1)         for lack of subject matter

jurisdiction and pursuant to Rule 12(b) (6)           for failure to state

a claim. See Defendant Charles Shrem's Motions to Dismiss

Pursuant to Fed. R. Civ. P. 12 (b)        (1)   and 12 (b) (6), Dkt. 62

("MTD"); Defendant Charles Shrem's Reply in Support of Fed. R.

Civ. P. 12 (b)   (1)   and 12 (b) (6) Motion to Dismiss, Dkt. 76 ("MTD

Reply"). Shrem also moves to strike certain paragraphs from the

complaint. See Defendant Charles Shrem's Fed. R. Civ. P. 12(f)

Motion to Strike, Dkt. 65 ("MTS"); Defendant Charles Shrem's

Reply in Support of Fed. R. Civ. P. 12(f) Motion to Strike, Dkt.

65 ("MTS Reply"). WCF opposes these motions. See Memorandum of

Law in Opposition to Defendant Charles Shrem's Motions to

Dismiss Pursuant to Fed. R. Civ. P. 12 (b)          (1)   and 12 (b) (6), Dkt.




1
 As discussed below in the context of Shrem's motion to strike,
Shrem has presented evidence that this transaction was unrelated
to his dealings with WCF. See also Memorandum, Dkt. 59.
                                      3
           Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 4 of 24



73    ("MTD Opp"); Memorandum of Law in Opposition to Defendant

Charles Shrem's Fed. R. Civ. P. 12(f) Motion to Strike, Dkt. 74

( "MTS Opp . " ) .

     I.     Motion to Dismiss under Rule 12(b) (1)

          "A case is properly dismissed for lack of subject matter

jurisdiction under Rule 12(b) (1) when the district court lacks

the statutory or constitutional power to adjudicate it."

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)

(citing Fed R. Civ. P. 12 (b) (1)) . 2 Federal courts have original

jurisdiction over state law claims pursuant to 28 U.S.C. §

1332(a) where a dispute is between citizens of different states

and the amount in controversy exceeds $75,000. See 28 U.S.C. §

1332(a). When a defendant challenges the factual basis for§

1332(a)      Jurisdiction, the party invoking jurisdiction bears the

burden of proving that "it appears to a reasonable probability

that the claim is in excess of the statutory jurisdictional

amount." Scherer v. Equitable Life Assurance Soc'y of the U.S.,

347 F. 3d 394, 397      (2d Cir. 2003).

          However, "[t]his burden ls hardly onerous" because courts

"recognize a rebuttable presumption that the face of the

complaint is a good faith representation of the actual amount in

controversy." Id. "To overcome the face-of-the-complaint


2Unless otherwise indicated, case quotations omit all internal
quotation marks, alterations, footnotes, and citations.
                                        4
             Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 5 of 24



presumption, the party opposing jurisdiction must show to a

legal certainty that the amount recoverable does not meet the

Jurisdictional threshold." Id.           (emphasis added). "Even where the

allegations leave grave doubt about the likelihood of a recovery

of the requisite amount, dismissal is not warranted." Id.

(citing Tongkook Am.,         Inc. v. Shipton Sportwear Co.,       14 F.3d

781, 784       (2d Cir. 1994)    ("Where the damages sought are

uncertain, the doubt should be resolved in favor of the

plaintiff's pleadings.")).

        Shrem argues that the Court lacks subject matter

jurisdictio~        because WCF has not plausibly alleged that the

amount in controversy meets the statutory requirement of $75,000

under    §    1332. MTD at 5. The complaint seeks an award of

compensatory damages calculated as the highest intermediate

value of 5,000 Bitcoin between the time of wrongdoing and the

time of trial, punitive damages in an amount to be proven at

trial, disgorgement of all things of value improperly obtained

by Shrem to prevent unjust enrichment, attorneys'               fees and

costs, and pre-judgment and post-judgment interest. Compl. at

15-16. WCF alleges that at the time of filing,              the 5,000 Bitcoin

claimed were worth $31,362,500. Id.            ~   3.

        Shrem argues in principal that this is insufficient to meet

the claim threshold as, pursuant to WCF's fraud claim, WCF is

not entitled to the value of the 5,000 Bitcoin that Shrem

                                           5
       Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 6 of 24



allegedly purchased with WCF's money and kept for himself, but

only to the $61,000 that WCF invested with Shrem for purchasing

                 3
those Bitcoin.       MTD at 6; Reply at 2. WCF disputes this account.

MTD Opp. at 11-13.

     But it is unnecessary for the Court at this juncture to

resolve what specific remedies are available on WCF's fraud

claim as, even if WCF could recover only $61,000 on that claim,

Shrem fails to show to a "legal certainty" that the total of all

four of WCF's claims cannot exceed $75,000.       In addition to its

claim for fraud, WCF brings claims for breach of fiduciary duty,

constructive trust, and accounting - claims for which broad

equitable remedies are available that include monetary relief.          4




3
 Some of Shrem's arguments delve into the merits more than
appropriate for cons1derat1on on a 12(b) (1) motion. For
instance, Shrem argues that there was no unjust enrichment
because Shrem "never owned 5,000 bitcoins (or any bitcoins
belonging to WCF" and WCF never owned the 5,000 bitco1ns
concerned. Reply at 3, 6 (citing Shrem Aff. ~ 7). Similarly,
Shrem argues that plaintiff's claims cannot provide a basis for
plaintiff to meet the jurisdictional threshold because the
claims are ~nadequately pled, MTD at 11, an argument properly
expressed through a Rule 12(b) (6) motion rather than a Rule
12(b) (1) motion (and addressed in that section of this
Memorandum) .
4
 Shrem argues that damages on these claims are limited by the
"highest intermediate price rule," which limits recovery in
conversion cases concerning property with fluctuating value,
such as stock, to "either (1) its value at the time of
conversion or (2) its highest intermediate value between notice
of the conversion and a reasonable time thereafter during which
the stock could have been replaced had that been desired,
whichever of (1) or (2) is higher." MTD at 7-10 (quoting Schultz
v. Commodity Futures Trading Comm'n, 716 F.2d 136, 141 (2d Cir.
                                     6
         Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 7 of 24



For instance, constructive trust remedies are "measured by the

defendant's gain rather than the plaintiff's loss." Design

Strategies, Inc. v. Davis, 367 F.Supp.2d 630, 645           (S.D.N.Y.

2005). Similarly, claims for accounting are "equitable in

nature," as they are "based on allegations that the

defendant ... has profited by using something which in good

conscience belongs to the plaintiff and that the defendant ought

to disgorge his profits." Id. at 644. Breach of fiduciary duty

claims are also intended "to prevent [breach of fiduciary duty]

by removing from agents and trustees all inducement to attempt

dealing for their own benefit in matters which they have

undertaken for others." Diamond v. Oreamuno, 24 N.Y.2d 494, 498

(1969)   (emphasis added); see also Birnbaum v. Birnbaum,          157

A.D.2d 177, 188 (1990)      ("[I]f the defendant has made a profit

through the violation of a duty to the plaintiff to whom he is

in a fiduciary relation, he can be compelled to surrender the

profit to the plaintiff."). Therefore, even if more than $61,000

were not recoverable under the fraud claim, broader damages

might be recoverable under WCF's other claims to disgorge

Shrem's profits from the alleged theft.




1983)). But whatever remedies might be appropriate for a
conversion claim, see Kinsey v. Cendant Corp., 588 F.Supp.2d
516, 521 (S.D.N.Y.2008) ("Schultz remains valid for conversion
claims") (emphasis added), broader equitable remedies are
available on WCF's claims, as discussed above.
                                      7
         Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 8 of 24



      Moreover, breach of fiduciary duty claims can also be

grounds for punitive damages, as can fraud claims. See Riddell

Sports v. Brooks, No.           92-cv-7851, 1997 U.S. Dist. LEXIS 4394, at

*43 (S.D.N.Y. Jan. 7, 1997) ("New York law also recognizes breach

of fiduciary duty as an exception to the general rule that

punitive damages are not recoverable for breach of contract

claims"); Ross v. Louise Wise Servs.,           Inc., 8 N.Y.3d 478, 489

(2007) (punitive damages recoverable for fraud where "defendant's

wrongdoing is not simply intentional but evinces a high degree

of moral t urp i tu de") . :i



5
  Shrem advances several arguments as to why punitive damages
should not be considered, but these arguments lack merit and,
moreover, would not alter the outcome of the Court's decision as
to this motion given that Shrem has failed to show that the
combined compensatory and equitable damages alone do not exceed
$75,000. Shrem argues that his conduct, as alleged in the
complaint, does not rise to the level required for punitive
damages. MTD at 11. This may eventually be determined to be the
case, but the complaint clearly alleges that Shrem intentionally
stole from WCF and did the same to another individual who
entrusted him with buying Bitcoin. Compl. ~ 37. Shrem can hardly
show to a legal certainty at this stage that his conduct did not
meet this threshold. Shrem also argues that WCF "impermissibly
fails to specify the amount of punitive damages it seeks," Reply
at 6, but the cases he cites in support are clearly inapposite.
Nwanze v. Time, Inc., 125 F. App'x. 346, 349 (2d Cir. 2005)
 (amount in controversy pleading inadequate where making a claim
for five million dollars' punitive damages "with unspecified or
no actual damages); Lupo v. Human Affairs Inter~, 28 F.3d 269,
273-74 (2d Cir. 1994) (amount-in-controversy pleading inadequate
where complaint makes no allegation that the amount in
controversy exceeds the jurisdictional requirement). WCF has
clearly alleged an amount in controversy above the
jurisdictional requirement.


                                          8
         Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 9 of 24



     As Shrem cannot show to a legal certainty that the amount

in controversy does not exceed $75,000, the motion to dismiss

under Rule 12 (b) (1)   is denied.

  II.     Motion to Dismiss under Rule 12(b) (6)

     To survive a Rule 12(b) (6) motion to dismiss, a complaint

must contain "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570    (2007). A claim is plausible if it supported by

"factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged." Ashcroft v.      Iqbal, 556 U.S. 662, 678     (2009).   In

analyzing a complaint, the court "accepts all factual

allegations as true and draws all reasonable inferences in favor

of the plaintiff." Trs. of Upstate N.Y. Eng'rs Pension Fund v.

Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016).

        Here, WCF has brought claims for failure to state a claim

for fraud, breach of fiduciary duty, equitable trust account,

and an equitable accounting against Shrem. Shrem moves to

dismiss each for failure to state a claim.

     A. Fraud

        "To state a cause of action for fraud, a plaintiff must

allege a representation of material fact,         the falsity of the

representation, knowledge by the party making the representation

that it was false when made,       justifiable reliance by the

                                       9
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 10 of 24



plaintiff and resulting injury." Kaufman v. Cohen, 760 N.Y.S.2d

157, 165 (N.Y. App. Div. 1st Dep't 2003). A fraud claim is

subject to the heightened pleading standards of Rule 9(b) of the

Federal Rules of Civil Procedure, which require a plaintiff to

"(l) specify the statements that the plaintiff contends were

fraudulent,   (2)   identify the speaker,   (3) state where and when

the statements were made, and (4) explain why the statements

were fraudulent." Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290

(2d Cir. 2006).

     WCF alleges that Shrem made two different fraudulent

statements. First, Shrem "offered to purchase Bitcoin for WCF at

the best price." Compl. 9116. Shrem represented that he would

"secure ... the best price" for WCF in Bitcoin purchases in

several emails to Cameron Winklevoss, one dated September 12,

2012 and another "at the end of December 2012." Id. 9191 17-20.

"WCF sent Shrem a total of $750,000 between September 2012 and

February 2013," acting "[i]n reliance on Shrem's reputation as a

Bitcoin expert, as well as his representations that he would

secure Bitcoin for WCF at the best price." Id. 91 20. Second,

Shrem also "promised WCF an accounting," which he described as

"an 'overall report once the [Bitcoin] are bought, so you can

see the average price.'" Id. 91 22. Shrem made this promise

"before WCF sent any money." Id. "Shrem knew those statements

were false at the time he made them." Id.

                                    10
        Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 11 of 24



       Shrem argues that WCF has failed to allege adequately that

either statement was a misrepresentation because the complaint's

allegation that "Shrem knew those statements were false at the

time he made them" is conclusory. MTD at 17. However, the Second

Circuit has recognized in interpreting Rule 9(b)          that "great

specificity is not required with respect to allegations of

scienter" as "a plaintiff realistically cannot be expected to

plead a defendant's actual state of mind." Conn. Nat'l Bank v.

Fluor Corp., 808 F.2d 957,      962   (2d Cir. 1987). See also Rule

9(b)   ("Malice, intent, knowledge, and other condition of mind of

a person may be averred generally."). A plaintiff satisfies its

burden of pleading with particularity with respect to scienter

when it "specifically plead[s] those events which give rise to a

strong inference that the defendants had an intent to defraud,

knowledge of the falsity, or a reckless disregard for the

truth." Conn. Bank, 808 F.2d at 962.

       The events alleged in WCF's complaint suffice to give rise

to the requisite strong inference that Shrem acted fraudulently.

WCF alleges that Shrem intentionally misrepresented his

intentions to use WCF's money to buy WCF Bitcoin and to provide

a full accounting of those purchases in order to induce WCF to

give him money that he could take for himself, and that he

similarly shortchanged at least one other purchaser in order to

build a personal Bitcoin fortune. Compl.         ~~   22, 39, 40, 47. The

                                      11
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 12 of 24



cases that Shrem cites where fraud claims were dismissed for

lack of particularity, see MTD at 17, concern complaints that

failed to provide any factual basis for their assertions

concerning scienter, or are otherwise inapposite. See Conn.

Bank, 808 F.2d at 962    (scienter inadequately pled where

complaint "barren of any factual basis for       [] conclusory

allegations of scienter" and "events alleged in the complaint

give rise to an inference that [defendant] did not act

fraudulently"); Cadle Co. v. Rochfort Enters.        (Bahamas) Ltd.,

No. 02-cv-9348, 2003 U.S. Dist. LEXIS 4795, at *2        (S.D.N.Y. Mar.

31, 2003)    (fraud claim dismissed where "complaint simply fails

to set out the circumstances with particularity, much less a

factual basis for inferring actual intent to defraud"); Lomaglio

Assocs,   Inc. v. LBK Mktg. Corp., 892 F. Supp. 89,      94-95

(S.D.N.Y. 1995)    (finding conclusory allegations of fraudulent

intent "a superficial allegation of fraud" disguising "a

repetition of the breach of contract claims contained elsewhere

in the complaint"; Shultis v. Reichel-Shultis,        768 N.Y.S.2d 38,

39 (N.Y. App. Div. 3d Dep't 2003)       (addressing fraud claim on

different procedural posture, after denial of motion to enforce

Judgment).

     Shrem suggests that WCF fails to allege that either of his

statements were anything more than "overly optimistic

expectations for a risky business venture that ultimately

                                   12
        Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 13 of 24



failed." MTD at 15 (quoting Hewlett v. Staff, 652 N.Y.S.2d 350,

352   (N.Y. App.   Div. 3d Dep't 1997). But WCF is not alleging that

Shrem did not obtain as good of a price for Bitcoin as he hoped

he could; it is alleging that he misappropriated the funds for

himself and hid the evidence by failing to provide an

accounting. And Hewlett is clearly inapposite because in that

case there were no allegations of any "statements of intent to

do something in the future, made with the knowledge that the

acts will not in fact be performed or with the present intention

not to perform them," while here the complaint specifically

alleges that Shrem stated he would purchase Bitcoin for WCF with

all of WCF's money and provide an accounting for all of the

purchases, and made these statements intending not to perform on

them. 652 N.Y.S.2d at 351-52.6 Similarly, WCF is not alleging

that Shrem failed to give any accounting; it is alleging that




6
 Shrem cites a number of other cases for the principle that
failure to present evidence that the defendant did not intend to
keep a promise at the time he made it is fatal to a fraud claim,
but all of these cases were fraud claims at different procedural
postures where evidence was being evaluated. See Tanzman v. La
Pietra, 778 N.Y.S.2d 199(N.Y. App. Div. 3d Dept. 2004) (motion
for directed verdict); Cornick v. Murnighan, 727 N.Y.S.2d 803,
804 (N.Y. App. Div. 3d Dept. 2001) (evaluating fraud claim on
motion for summary judgment); McGovern v. Best Bldg. &
Remodeling, 666 N.Y.S.2d 854, 857 (N.Y. App. Div. 3d Dept. 1997)
(same); Rudman v. Cowles Commc'ns, 280 N.E.2d 867, 871 (N.Y.
1972) (post-fact finding motion).


                                     13
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 14 of 24



Shrem failed to give a full accounting in violation of his

representation that he would do so.

     Shrem also argues that WCF has failed to allege justifiable

reliance on either statement, citing case law holding that

"where a party has the means to discover the true nature of the

transaction by the exercise of ordinary intelligence, and fails

to make use of those means, he or she cannot claim justifiable

reliance on the defendant's misrepresentations." Tanzman v. La

Pietra, 778 N.Y.S.2d 199, 200 (N.Y. App. Div. 3d Dep't 2004)

Shrem alleges that WCF could not have justifiably relied on

Shrem's statement that he would buy the Bitcoin at the "best

price" because WCF also bought Bitcoin for itself and could

ascertain prices for itself. MTD at 18. This is a

misrepresentation of plaintiff's allegation; plaintiff is not

alleging that Shrem misrepresented the price, but that he

misrepresented that he was going to buy Bitcoin for WCF rather

than for himself. Shrem argues that WCF could not have

justifiably relied on Shrem's statements that he would provide

an accounting because WCF continued to send Shrem money for

months after Shrem failed to provide a timely accounting,          id.,

but WCF specifically alleges that Shrem responded providing

partial accountings and renewing the promise for a full

accounting on multiple occasions.




                                    14
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 15 of 24



     Finally, Shrem argues that WCF has failed to allege injury

as a matter of law because, in its claim for relief, WCF alleges

that it "has been deprived of 5,000 Bitcoin that it would have

received if it were not for Shrem's fraud," and Shrem argues

that WCF is not in fact entitled to 5,000 Bitcoin but to the

$61,000 allegedly lost.    Id. at 19. But this is not a statement

that WCF has not alleged an injury,      it is a statement that WCF

has not alleged an injury adequate to invoke federal

jurisdiction, and accordingly is irrelevant to Shrem's motion

under Rule 12(b) (6).

     Accordingly, WCF adequately alleges a claim for fraud.

     B. Breach of Fiduciary Duty

     "To be entitled to a constructive trust under New York law,

a party must establish four elements:      (1) a confidential or

fiduciary relationship;    (2) a promise, express or implied;       (3) a

transfer made in reliance on that promise; and (4) unjust

enrichment." Brand v. Brand, 811 F.2d 74, 77       (2d Cir. 1987)

     First, Shrem argues that WCF fails to allege sufficient

facts to show that Shrem owed WCF a fiduciary duty.         MTD at 19.

"[A] fiduciary duty exists where one assumes control and

responsibility over another, or where one has a duty, created by

his undertaking,   to act primarily for the benefit of another in

matters connected with his undertaking." Abercrombie v. College,

438 F. Supp. 2d 243, 274    (S.D.N.Y. 2006)    (further explaining

                                   15
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 16 of 24



that a "fiduciary relation exists between two persons when one

of them is under a duty to act for or to give advice for the

benefit of another upon matters within the scope of the

relation").

     Shrem argues that "WCF merely alleges a conventional

business relationship between two sophisticated parties," not a

fiduciary relationship. MTD at 20 (citing Osan Ltd. v. Accenture

LLP, 454 F. Supp. 2d 46, 56-57     (E.D.N.Y. 2006)    ("[A]

conventional business relationship, without more, does not

become a fiduciary relationship by mere allegation."). Shrem

argues that WCF's only allegation that would "elevate[]" this

commercial relationship to a fiduciary one is its allegation

that WCF ''placed complete and absolute trust and confidence in

Shrem," see MTD at 20 (quoting Comp!. at<[ 50), and "mere

assertions of trust and confidence are insufficient to support a

claim of a fiduciary relationship," id.       (quoting Abercrombie,

438 F. Supp. 2d at 274).

     But WCF, however sophisticated, was not in an "arms-length"

business transaction with Shrem and is not alleging a fiduciary

relationship based on their trust in him or respect for his

expertise alone. Their claim of fiduciary duty is that Shrem

undertook "a duty ... to act primarily for the benefit" of WCF in

accepting WCF's funds to purchase Bitcoin on its behalf.

Abercrombie, 438 F. Supp. 2d at 274. Shrem accepted

                                    16
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 17 of 24



discretionary control over WCR's funds to purchase Bitcoin on

its behalf based on his knowledge of the Bitcoin market; there

is no doubt he had a fiduciary duty in acting as WCF's agent.

See United States v. Skelly, 442 F.3d 94, 98       (2d Cir. 2006)

(fiduciary "relationship exists in situations in which a broker

has discretionary authority over the customer's account") . 7

     Second, Shrem argues that WCF fails to allege that Shrem

engaged in any misconduct that would constitute a breach of

fiduciary duty. MTD at 29. This is a considerable

misrepresentation of WCF's claims. Shrem claims that it was not

misconduct to fail to purchase Bitcoin at the "best price" given

the volatility of the market, but WCF is alleging that Shrem

failed to purchase it on its behalf at all. Shrem claims that

WCF does not allege "Shrem promised to provide a complete or

accurate accounting," but the complaint specifically alleges

that Shrem "promised to compile the data and enter all of the

transactions into a single spreadsheet. See Compl.        ~   25. More

generally, it strains credibility to read the complaint's




7The cases Shrem relies upon where courts found a non-fiduciary
relationship are inapposite. In Saul v. Cahan, 61 N.Y.S.3d 265,
267-68 (N.Y. App. Div. 2d Dep't 2017), the defendant was acting
in an advisory capacity to plaintiff regarding certain purchases
and plaintiff made the purchases independently. In Ciccone v.
Hersh, 530 F. Supp. 2d 574, 576-77 (S.D.N.Y. 2008), defendant
was similarly acting in a solely advisory capacity and "only
Plaintiffs were authorized to make changes to the Investments."
                                   17
         Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 18 of 24



allegation that Shrem promised an "accounting" to mean that he

promised to provide a partial or inaccurate accounting.

        Third, Shrem again argues that WCF fails to allege an

injury because it disagrees with WCF's calculation of the

appropriate damages. MTD at 22. This is not a failure to allege

an injury; WCF clearly alleges an injury from WCF's failure to

account for $61,000 of its money.

       Accordingly, WCF adequately alleges a claim for breach of

fiduciary duty.

       C. Constructive Trust

        "To be entitled to a constructive trust under New York law,

a party must establish four elements:           (1) a confidential or

fiduciary relationship;       (2)   a promise, express or implied;      (3)   a

transfer made in reliance on that promise; and (4) unjust

enrichment." Brand, 811 F.2d at 77.

        Shrem argues that this claim should be dismissed as

    "a constructive trust is simply a remedy and is not the basis

for a separate cause of action."        8   MTD at 24   (quoting I.B.



8
 Shrem also again argues that there is no confidential or
fiduciary relationship. MTD at 23. This is inaccurate, as
addressed above. Shrem also argues that there was no "unjust
enrichment" as Shrem "has already placed $61,000 in an escrow
account with the Court." Id.  But WCF's allegation is that Shrem
was unjustly enriched by the profits of retaining the $61,000
over the past approximately six years and depositing $61,000 in
escrow does not cure this alleged injury, nor was it intended to
do so.

                                       18
        Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 19 of 24



Trading,   Inc. v. Tripoint Global Equities, LLC, 280 F. Supp. 3d

524, 545 (S.D.N.Y. 2017)      (JGK)). The Second Circuit has

described constructive trust "as an equitable remedy." In re

First Central Fin. Corp., 377 F.3d 209, 215-16 (2d Cir. 2004).

Accordingly, some courts in this district have regarded

constructive trust as a "remedy, not a cause of action," and

dismissed constructive trust claims on those grounds. Anwar v.

Fairfield Greenwich, Ltd., 728 F. Supp. 2d 372, 419-20 (S.D.N.Y.

2010)   (VM); see also I.B. Trading, 280 F. Supp. 3d at 545. But

other courts in this district have allowed constructive trust to

be pled as a cause of action. See, e.g., City of Almaty v.

Ablyazov, 278 F. Supp. 3d 776, 802        (S.D.N.Y. 2017)   (AJN); Hughes

v. BCI Int'l Holdings, Inc., 452 F. Supp. 2d 290, 309 (S.D.N.Y.

2006) (HB) ("plaintiffs have adequately plead a claim for

constructive trust). And, as recently as 2018, the Second

Circuit evaluated a district court summary judgment decision on

a constructive trust claim without making any suggestion that it

was being improperly considered as a cause of action. See Jaffer

v. Hiriji, 887 F. 3d 11, 114-15 (2d Cir. 2018). Moreover, the

Court notes that the difference here is entirely semantic, as,

even if not permitted to plead constructive trust as a claim,

"plaintiffs may,    if appropriate, later request, as a remedy, the

imposition of a constructive trust." Anwar, 728 F. Supp. 2d at

420. Allowing pleading constructive trust as a claim in the

                                     19
         Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 20 of 24



first instance has the additional benefit of providing notice to

defendants.

       Accordingly, as the Court finds plaintiff has adequately

alleged a claim     fo~    constructive trust,            it will permit its

maintenance as a cause of action.

       D. Equitable Accounting

       Under applicable New York law, a party seeking an accounting

must   establish    four    conditions:       "(1)       relations of a mutual           and

confidential     nature;        (2)   money      or     property      entrusted     to   the

defendant imposing upon him a burden of accounting;                         (3) that there

is no adequate legal remedy; and                 (4)    in some cases, a demand for

an accounting and a refusal."             Pressman v.         Estate of Steinvorth,

860 F. Supp. 171, 179 (S.D.N.Y. 1994). "The purpose of an equitable

accounting is to require a fiduciary to show what he did with the

principal's property," and, "[i]f a plaintiff is successful in an

accounting     claim,      in    addition        to     returning     the    property,     a

fiduciary must      return      any profits            generated by the       use   of   the

'prdperty." Soley v. Wasserman, 823 F. Supp. 2d 221, 237                          (S.D.N.Y.

2011).

       Shrem argues     that      WCF has     not       failed   to    allege   equitable

accounting as it has failed to allege a fiduciary duty. MTD at 31.

As discussed above, this is meritless.




                                            20
       Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 21 of 24



      Accordingly,     the Court finds that WCF has adequately pled a

claim for     equitable accounting and the motion to dismiss             under

Rule 12 (b) ( 6)   is denied in full.


   III. Motion to Strike

      Under Rule 12(f) "court[s] may strike frore a pleading an

insufficient defense or any redundant,       immaterial,    impertinent,

or scandalous matter." Fed. R. Civ. P.       12    (f). "To prevail on a

[Rule 12    (f)] motion to strike, a party must demonstrate that

(1) no evidence in support of the allegations would be

admissible;    (2)   that the allegations have no bearing on the

issues in the case; and (3)      that to permit the allegations to

stand would result in prejudice to the movant." In re Fannie Mae

2008 Sec. Litig., 891 F. Supp. 2d 458,       471   (S.D.N.Y. 2012).

"Usually the questions of relevancy and admissibility in general

require the context of an ongoing and unfolding trial in which

to be properly decided. And ordinarily neither a district court

nor an appellate court should decide to strike a portion of the

complaint - on the grounds that the material could not possibly

be relevant - on the sterile field of the pleadings alone."

Lipsky v. Commonwealth United Corp., 551 F.2d 887, 893          (2d Cir.

1976). As such, "(m]otions to strike are viewed with disfavor

and infrequently granted." Emilio v. Sprint Spectrum L.P.,            68 F.

Supp. 3d 509, 514      (S.D.N.Y. 2014).



                                        21
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 22 of 24



     Shrem moves to strike paragraphs 2,       3, 40 and 44 from WCF's

complaint pursuant to Rule 12(f) of the Federal Rules of Civil

Procedure. There are two separate allegations at issue in these

paragraphs. One is the allegation that Shrem stole 5,000 Bitcoin

from WCF and failed to provide an accounting for WCF's money.

There is no basis for striking this allegation, which goes to

the core of WCF's claims against Shrem. This covers the first

two sentences of Paragraph 2, and all of Paragraphs 3 and 40.

     The other is the allegation that the December 31, 2012

Bitcoin transfer involved Shrem's Bitcoin. As discussed in

detail in this Court's prior opinion denying WCF's motion to

confirm prejudgment attachment,     Shrem has presented evidence

that the 5,000 Bitcoin that Shrem transferred from the Bitcoin

address referenced in the complaint belonged to a third-party

investor,   John Doe, not to Shrem or to WCF. See Memorandum, Dkt.

59. Accordingly,   Shrem argues that this allegation should now be

struck as ndemonstrably false." MTS at 3. WCF, however, argues

correctly that falsity is not a basis for striking allegations

in a pleading. MTS Opp at 2. However, while Shrem did use the

term falsity,   his motion is better understood as a motion to

strike for irrelevance based on substantial evidence that the

transfer of 5,000 Bitcoin referenced in the complaint was a

third-party transaction with no relevance to the claim in the

complaint that Shrem appropriated WCF's funds for personal use.

                                   22
      Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 23 of 24



     In his reply brief, Shrem appears to argue additionally

that allegations concerning WCF's investigation of its missing

funds are irrelevant as "references to preliminary steps in

litigations ... that did not result in ... permissible findings of

fact." MTS Rep. at 2 (quoting In re Merrill Lynch & Co.,           Inc.

Research Reports Sec. Litig., 218 F.R.D. 76, 78        (S.D.N.Y.

2003) (citing Lipsky,   551 F.2d at 892-94). But the case that

Shrem cites for this point, and the cases it collects, concern

complaints relying on ongoing litigation or administrative

investigations, see Merrill Lynch, 218 F.R.D. at 78, stricken as

improper references "to proceedings which do not adjudicate

underlying issues" because "where there is no actual

adjudication of issues in the other proceeding 'it cannot be

used as evidence in subsequent litigation'," Ledford v. Rapid-

American Corp., No. 86-cv-9116,1988 U.S. Dist. LEXIS 79, at *l-2

(S.D.N.Y. Jan. 8, 1988)    (quoting Lipsky, 551 F.2d at 893). This

case law is inapposite to the allegations here by WCF, based on

its own investigation and suppositions, not attempts to rely on

prior judicial or administrative proceedings.

     While Shrem has presented significant evidence that the

December transaction is irrelevant, the Second Circuit has

instructed that "[e]videntiary questions ... should especially be

avoided at such a preliminary stage in the proceedings" and

"require the context of an ongoing and unfolding trial in which

                                   23
         Case 1:18-cv-08250-JSR Document 84 Filed 01/07/19 Page 24 of 24



to be properly decided." Lipsky, 551 F.2d at 893. The Court must

instead look at "the sterile field of the pleadings alone." Id.

On the face of the complaint, the allegation that Shrem

transferred the amount of Bitcoin allegedly stolen from WCF into

his account during the time period of the alleged theft is

hardly immaterial.

     Moreover, the Court is unable to find that leaving the

allegation concerning the December transaction in the complaint

is particularly prejudicial to Shrem. Given that he complaint

alleges that Shrem took 5,000 Bitcoin from WCF for himself, the

allegation that he put 5,000 Bitcoin into his account on a

certain date is hardly more prejudicial. See Coach, Inc. v.

Kmart Corps., 756 F. Supp. 2d 421, 425-26 (S.D.N.Y. 2010)

(discussing requirement that movant shows that the objectionable

material would result in prejudice, such as "[i]ncreased time

and expense of trial") .

     Accordingly, the motion to strike must be denied.

     For the foregoing reasons, the Court, by Order dated

December 20, 2018, denied all of defendant's pending motions.

Dated:       New York
             January  t,
                         NY
                              2019                JM.t~U.S.D.J.


                                       24
